SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

694
KA 12-01284
PRESENT: SCUDDER, P.J., PERADOTTO, LINDLEY, AND SCONIERS, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

HANI ABUHAMRA, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (TIMOTHY P. MURPHY OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (NICHOLAS T. TEXIDO
OF COUNSEL), FOR RESPONDENT.


     Appeal, by permission of a Justice of the Appellate Division of
the Supreme Court in the Fourth Judicial Department from an order of
the Erie County Court (Thomas P. Franczyk, J.), dated June 5, 2012.
The order denied the motion of defendant to vacate a judgment of
conviction pursuant to CPL 440.10.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed.

     Same Memorandum as in People v Abuhamra ([appeal No. 1] ___ AD3d
___ [June 28, 2013]).




Entered:   June 28, 2013                           Frances E. Cafarell
                                                   Clerk of the Court